PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823,337
Filing Date: 27 Nov 2017
Appellant(s): Argyros et al.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 1/12/2022 (hereinafter “Brief”) and the Supplemental Appeal Brief filed 2/9/2022 appealing from the Final Office Action mailed 8/12/2021 (hereinafter “Office Action”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The rejection of claims 1-20 under 35 USC 112(a) as failing to comply with the written description requirement.  The rejection has been removed in light of Appellant’s paragraph [0006] and Appellant’s arguments which state that the computer structures are anything in a group of files, data records, tables, and documents, i.e. any data.
The rejection of claims 1-20 under 35 USC 112(b) as being indefinite.  The rejection has been removed in light of Appellant’s arguments.

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 1-20 under 35 U.S.C. 101:
Arguments regarding 35 USC §101 Alice – Appellant argues that Examiner’s analysis provides no explanation as to why the limitations at issue recite the alleged abstract idea of risk mitigation, citing Example 42 and a Board’s decision in Ex parte Setty, and thus is eligible. Examiner disagrees as first in the previous Patent Board Decision of 2/25/2021 it was decided that the invention concerns a “certain method of organizing human activity” as it is evaluating information for a business entity for risk is a fundamental economic practice as it is a commercial interaction as exemplified in the excerpts here:

    PNG
    media_image2.png
    222
    498
    media_image2.png
    Greyscale

And:

    PNG
    media_image3.png
    234
    491
    media_image3.png
    Greyscale

This is clearly decided and the new amendments have not changed this as per the rejection. Further, there are multiple abstractions here classified in Prong 1 by the Examiner, that of a Mental Process as this is Collecting Information (an observation), Analyzing Information (evaluations), and Transmitting the Analyzed information (a judgment). The computer data structures that are representative of parameters is still just received information in the form of files as in [0006] and argued by the Appellant in the 112(a) portion of this Appeal brief, the artificial intelligence and data library are described in the Specification as:
“[0030]       A production system is calibrated based on the software functions, step 308. The 
production system may comprise a computer device including software used to provide some form of artificial intelligence having a set of behavior rules that may be used for automated planning, expert systems and action selection. According to one embodiment, calibrating the 

Which shows that this is an application of AI and use of a library and not an improvement to an algorithm or the AI itself, nor is it an improvement to the data library, and these are additional elements, not part of the identified abstraction and Appellant has not added anything to the claims that would make this not abstract under Prong 1 which the Board has already identified as abstract. Thus, there are two abstract ideas identified in Prong 1. 
Appellant asserts that Examiner has presented no evidence to support that the claims have not been integrated into a practical application, and that the step of “calibrating, by the data processing system, the production system by updating the data library using the software functions and integrating risk assessment information from the data library with the production system” cannot be performed manually. Examiner disagrees as first neither Appellant in their arguments nor in Appellant’s own specification shows any evidence as to why these additional elements, or any identified additional elements, are not generic. Examiner has cited to Appellant’s specification that shows no structure or detail of any of the additional elements. For instance, the updating of the data library and modifying of this library for ease is shown here:
“[0030]       A production system is calibrated based on the software functions, step 308. The production system may comprise a computer device including software used to provide some form of artificial intelligence having a set of behavior rules that may be used for automated planning, expert systems and action selection. According to one embodiment, calibrating the production system may include using the software functions to identify changes in at least one risk weight value associated with one or more risk components of the entity's operations and updating a data library based on the changes. Changes in the at least one of the risk weight values may indicate a new potential issue that was not accounted for in a previous risk assessment of an entity or product. Calibrating the production system may further include 

Which shows that this calibration is done by updating/changing of the risk scores and weights, which is described as:
“[0028]        According to one embodiment, the NLP may identify specific features in the 
natural language feed that are based on, for example, a reference corpus of information. Certain words or strings of characters may be assigned to one or more tags identifying particular features and are stored in a dictionary. For example, the words "hedge," "collateral," and "leverage" may indicate particular features of a financial product that are associated with certain operational requirements, risks, and obligations. In another embodiment, the certain words or strings of characters may be used to train a classifier via machine learning (e.g., using machine learning techniques such as neural networks) to help identify features. A user may specify features that are more important than others, or present a certain degree of priority or risk. The user may also specify parameters as features that are relevant to certain industries or company”

Which shows a user specifies this risk, which is done through a generic GUI as in [0025], and thus a human can do this calibration and does. Further, Appellant has not changed the thrust of the particular limitation by adding of “risk assessment” or utilizing of the generic data library which has a database that stores information. Further, as for the argument that Examiner has not made any explanation, the MPEP 2106, for subject matter eligibility, and the 2019 October PEG the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. The Action identifies the judicial exception, the recited limitations, and explains each abstract limitation as per the Sample Rejection in the 2019 October PEG, and further expands upon the detail required.  The Action also identifies the additional elements, and explains why when taken individually and in combination as a whole they are not significantly more.  Therefore, a proper prima facie case was made, the claim limitations, although 
“[0015]       Referring now to Fig. 1, illustrative computing environment 100 is depicted. As 
shown, computing environment 100 includes one or more computing devices, such as, for example, personal digital assistant (PDA) or cellular telephone 102, desktop computer 104, and/or laptop computer 106.”  

Showing that these limitations can be performed on any type of device, such as a smartphone or laptop as above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic computer components, as per the Alice decision. The additional elements, which are highly generalized, utilize current technologies to perform the abstract limitations of the claims, and highly generic as considered under 2A Prong 2 and thus not practically integrated, nor is it significantly more under 2B. 
Appellant argues that something being recited at a “high-level of generality” or whether it is a “generic computer component” is part of Step 2B and should not be part of prong 2A, stating that this has to do with what is “well-understood, routine, and conventional” as in the MPEP 2106.05. Examiner disagrees as Appellant has misconstrued what is part of 2A and 2B and the rejection recites in 2A Prong 2 that the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (the “apply it” standard). Nothing in this section was referred to as “well-understood, routine, and conventional”. 
“[0015]       Referring now to Fig. 1, illustrative computing environment 100 is depicted. As 
shown, computing environment 100 includes one or more computing devices, such as, for example, personal digital assistant (PDA) or cellular telephone 102, desktop computer 104, and/or laptop computer 106. The system further includes automated computing machinery comprising the server 110 useful in NLP according to embodiments of the present invention. The server includes at least one computer processor or "CPU" as well as random access memory ("RAM") which is connected through a high-speed memory bus and bus adapter to the processor and to other components of the server. Stored in RAM, or a hard drive connected to the RAM, may be a NLP module including computer program instructions that, when executed, cause the computer to perform natural language processing according to embodiments of the present invention by extracting specific information from one or more data sources. Stored in RAM also is an operating system. Operating systems useful for natural language processing according to embodiments of the present invention include UNIXTM LinuxTM Microsoft WindowsTM AIXTM IBM's i5/OSTM and others as will occur to those of skill in the art. Non-volatile computer memory also may be implemented for such as an optical disk drive, electrically erasable programmable read-only memory (so-called 'EEPROM' or 'Flash' memory), RAM drives, and so on, as will occur to those of skill in the art.”
	
Which shows an generic computing environment using any type of current technology such as a PDA, cellphone, etc. and from this interpretation, one of ordinary skill would reasonably deduce that these are all generic computing components, Applying It on a computer similar to Alice, with no need for any type of Berkheimer analysis (For edification Appellant’s own specification being cited would satisfy this requirement). 
Appellant also argues that this is a practical application because this is a particular technological environment as this is a particular machine or manufacture that is integral to the Claim by reciting the “production system that includes a computer hardware device that includes artificial intelligence”. Examiner disagrees as this is not the case here, there is no particular machine identified here, and the claim limitation reads:
“parsing, by the data processing system, the natural language feed with natural language processing for features that correspond to a production system that includes a computer hardware device that includes artificial intelligence”

To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.

Rejection of Claims 1-20 under 35 U.S.C. 103:
Arguments regarding 35 USC §103 – Appellant argues Lawrence [0111] does not teach a natural language feed or features that correspond to a production system, Monk does not teach of information that corresponds with risk information, and Leidner does teach that the features correspond to a production system and thus does not teach the limitation of “parsing, by the data processing system, the natural language feed with natural language processing for features that correspond to a production system that includes a computer hardware device that includes artificial intelligence”. Appellant also argues that Lawrence has nothing to do with a production system. Examiner disagrees as first Appellant uses piecemeal analysis in reference to Lawrence, Monk, and Leidner and in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s Specification has to do with calculating risk in a production system which is defined as a risk assessment system clearly in the Specification shown here:

In particular, the natural language feed may be parsed for specific features within the body of the feed that correspond to a production system (e.g., a risk assessment system). Parsing features from the natural language feed may include extracting words, numbers, characters, etc., from source code, specific files, filenames, metadata, or content from the product data. Feature parsing may also include the data processing system using NLP to analyze and derive meaning from the extracted words, numbers, characters, etc., to identify requirements corresponding to the new parameters or quantitative data, elements of the entity's operations that are applicable to the new parameters or quantitative data, and determine effect(s) and duration of the effect(s) on risk ratings for one or more risk components. Parameters may include several sections and guidance. Quantitative data may include applications of parameters including a result of the violations of parameters. The NLP may be configured to identify features and concepts, label, or otherwise classify the content of the parameters or quantitative data.”
	
Thus Lawrence, as argued by the Appellant absolutely teaches a risk assessment system and components in use with the system, and further Lawrence, in combination with the analogous arts of Monk and Leidner, teaches the claim limitation as Lawrence teaches parsing the natural language feed with natural language processing for features that correspond to a production system as in [0111] where the system obtains information from the feed for obtaining scheduled information/features (for risk assessment), and that includes artificial intelligence as in [0178] where NLP is considered artificial intelligence as per Appellant’s specification in [0023], Monk further teaches a hardware device [0102] in conjunction with the NLP algorithms such as in [0098], and Leidner specifically teaches extraction of risk-indicative sentences and information utilizing machine learning such as NLP as in [0046], thus alleviate any concerns of the Board decision. 
Appellant asserts that limitations are not taught as the combination does not convert the parsed natural language feed into software functions further comprises generating computer software instructions for determining a change in risk weight values in the production system. Examiner disagrees as the software instructions are described in Appellant’s specification as:
“[0029]        The parsed natural language feed is converted into software functions, step 306. 
In one embodiment, the parsed natural language feed may be used to generate instructions for determining risk weight values or changes to risk weight values that can be effected in a production system that may perform risk assessment. For example, the parameters or 
[0030]       A production system is calibrated based on the software functions, step 308. The 
production system may comprise a computer device including software used to provide some form of artificial intelligence having a set of behavior rules that may be used for automated planning, expert systems and action selection. According to one embodiment, calibrating the production system may include using the software functions to identify changes in at least one risk weight value associated with one or more risk components of the entity's operations and updating a data library based on the changes. Changes in the at least one of the risk weight values may indicate a new potential issue that was not accounted for in a previous risk assessment of an entity or product. Calibrating the production system may further include integrating and using information from the data library in the production system to determine a risk assessment by calculating an aggregate risk score based on the changed weight values. The risk assessment may further include a comparison of aggregate risk scores or ratings of the entity's operations or products before and after the natural language feed.”

Which is shows that this is defined broadly as code that will perform the determine a change in risk weights, which may be performed by a user, as a user may specify what features are more important than others. So this could be input by a user used to determine a change or adjust risk, or the computer changing these, but the “computer software instructions” are given little patentable weight as they merely describe the functions being performed on a computer, and thus the combination of Lawrence, Monk, and Leidner teach the limitations as per the rejection which is only argued for this particular feature.
Appellant asserts that the feature that correspond to a production system which includes a computer hardware device and that includes artificial intelligence has not been taught by the combination of prior art, mostly stating that this is a production system, and that the combination of art is similar to a dump truck. Examiner disagrees as a simple search of what these features might be in Appellant’s specification shows that:
“[0027]       The natural language feed is parsed using natural language processing, step 304. 

[0028]        According to one embodiment, the NLP may identify specific features in the 
natural language feed that are based on, for example, a reference corpus of information. Certain words or strings of characters may be assigned to one or more tags identifying particular features and are stored in a dictionary. For example, the words "hedge," "collateral," and "leverage" may indicate particular features of a financial product that are associated with certain operational requirements, risks, and obligations. In another embodiment, the certain words or strings of characters may be used to train a classifier via machine learning (e.g., using machine learning techniques such as neural networks) to help identify features. A user may specify features that are more important than others, or present a certain degree of priority or risk. The user may also specify parameters as features that are relevant to certain industries or companies”
	
	With paragraph [0027] shown that this production system is a RISK ASSESSMENT SYSTEM. Appellant argues that it’s just a different type of risk and then states that it’s a dump truck, where in fact a reasonable combination of Lawrence, Monk, and Leidner, as already reasoned above, is combined to teach the limitations using a simple KSR rationale. Now in [0028] it states that these words may be “hedge”, “collateral”, and “leverage” may indicate particular features of a financial product that are associated with certain operational requirements, risks, and obligations. This would lead one of ordinary skill in the art to believe that this production system would be any risk assessment system (as [0027] already states) and thus Appellant stating that there is nothing being produced has no bearing on this claim limitation. Further, the phrase “correspond to a production system that includes a computer hardware device that includes artificial intelligence” is misleading, and broadly has been taken as in [0027-28] showing that these are risk features coming from or being related to in some way a risk 
	Therefore, Appellant’s argument is considered non-persuasive, the combination of Lawrence, Monk, and Leidner teaches the argued portions of the limitations, and the claims and their dependents remain rejected under 35 U.S.C. 103.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/23/2022


Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683      

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.